      Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 1 of 9




             THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                         Plaintiff,     )   Civil Action No. 3:CV-17-00101
                                        )       (Hon. Robert D. Mariani)
            v.                          )
                                        )
      Navient Corporation, et al.,      )
                                        )
                         Defendants.    )

        MEMORANDUM OF LAW IN OPPOSITION TO
      PLAINTIFF’S MOTION FOR ENTRY OF AN ORDER
ESTABLISHING ADDITIONAL PROTECTIVE ORDER PROCEDURES
       Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 2 of 9




                                INTRODUCTION

      No one disputes that the standard set forth in In re Avandia Marketing.,

Sales Practices & Products Liability Litigation, 924 F.3d 662 (3d Cir. 2019),

applies to non-discovery filings in this case. The only issue is the process for

managing the filing of confidential material.

      The parties’ existing Stipulated Confidentiality Agreement and Protective

Order (Doc. 66-1) fully complies with Avandia, is consistent with the Local Rules,

and provides an agreed-upon process for managing the confidentiality of materials

filed with the Court. To the extent any clarification is necessary, Defendants have

proposed a simple revision (included in Exhibit 1 to this filing). There is no basis

to adopt the CFPB’s cumbersome proposal, which would presumptively seal large

amounts of non-confidential material, contrary to Avandia, and would impose

unnecessary burdens on the parties and the Court.

                                   ARGUMENT

      The CFPB’s motion should be denied for two reasons. First, the CFPB’s

proposal undermines the right of public access described in Avandia, 924 F.3d at

672–73, because it would require the sealing of material where no party has any

confidentiality interest. Second, the proposed process would unnecessarily burden

the parties and the Court.
        Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 3 of 9




I.     THE CFPB’S PROPOSED PROCESS IS INCONSISTENT WITH THE RIGHT OF
       PUBLIC ACCESS
       Under Avandia, “[t]here is a presumptive right of public access to pretrial

motions of a nondiscovery nature, whether preliminary or dispositive, and the

material filed in connection therewith.” 924 F.3d at 672 (quoting In re Cendant

Corp., 260 F.3d 183, 192-93 (3d Cir. 2001)). That presumption may be rebutted,

and “[t]he party seeking to overcome the presumption of access bears the burden”

to show “that the material is the kind of information that courts will protect and

that disclosure will work a clearly defined and serious injury to the party seeking

closure.” Id. (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994)). The

presumption “does not permit the routine closing of judicial records to the public.”

Id.1

       Yet the CFPB’s proposed process would do just that. The proposed order

provides: “[A]ny document,” other than discovery motions, “filed with the Court

… that cites to, references, reveals, or discloses any Protected Material, … and any

exhibits to such filings, should initially be filed completely under seal.” Doc. 543-

1 ¶ 1 (quotation marks omitted). The CFPB’s process would thus require the

parties to make an entire filing under seal, even if only a single exhibit is



1
  Although Avandia was decided after entry of the current Order, the “presumptive
right of public access to pretrial motions of a nondiscovery nature” is nothing new.
924 F.3d at 672 (quoting In re Cendant Corp., 260 F.3d at 192–93 (3d Cir. 2001)).
                                           2
       Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 4 of 9




confidential. That approach cannot be squared with Avandia. Instead, the parties

should make a good-faith effort to minimize the filing of sealed material, including

by identifying documents that do not need to remain confidential and filing those

exhibits publicly. This approach is consistent with the existing Protective Order

and with Defendants’ handling of their summary judgment filings.

II.   THE CFPB’S PROPOSED PROCESS WOULD UNNECESSARILY BURDEN THE
      COURT AND THE PARTIES
      The CFPB’s proposal is unnecessary and requires a cumbersome multi-step

process that would burden the parties and the Court.

      The existing Protective Order already provides an adequate process for

managing confidential material in non-discovery filings. The Protective Order

provides that the parties may agree that particular documents filed with the Court

may be filed publicly, Doc 66-1 ¶ 11, and also permits a receiving party to

challenge a confidentiality designation “at any time,” id. ¶ 6.1, with 20 days to

attempt to resolve the challenge without the involvement of the Court, id. ¶ 6.3. If

the parties cannot agree, the receiving party may submit the challenge to the Court,

and consistent with Avandia, “the Designating Party shall have the burden to

establish that the information has been appropriately designated,” id. ¶ 6.4. The

CFPB did not take advantage of any of those avenues during summary judgment

briefing and instead submitted its filings entirely under seal.



                                           3
       Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 5 of 9




      In contrast to the straightforward process in the existing Protective Order,

the CFPB’s proposal would burden the Court by requiring it to conduct a

document-by-document review of all sealed materials, even where no party has

challenged the confidentiality of a document.2 Avandia itself explained that such a

review is required only where there is a challenge to confidentiality:

      in cases involving large-scale discovery, the court may construct a
      broad umbrella protective order upon a threshold showing by the
      movant of good cause. . . . Once a party challenges the protective order,
      however, the party seeking to maintain the seal must justify the
      continued sealing of those documents. At that point, the district court
      must conduct a document-by-document review.
924 F.3d at 671 n.5 (quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787

n.17 (3d Cir. 1994) (emphasis added and quotation marks and citations omitted)).

See also Miller, 16 F.3d at 551–52 (“Even if the initial sealing was justified, when

there is a subsequent motion to remove such a seal, the district court should closely

examine whether circumstances have changed sufficiently to allow the

presumption allowing access to court records to prevail.”) (emphasis added).

      The CFPB’s process also imposes unnecessary burdens on the parties. The

proposed order replaces an existing 20-day meet-and-confer requirement with an

unwieldy redaction and briefing process that occupies four pages of the CFPB’s



2
 The CFPB’s proposal also needlessly burdens the Clerk’s Office, which would
have to handle each exhibit under seal even if there is no confidentiality interest
whatsoever in the document (e.g., public websites).
                                         4
       Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 6 of 9




proposal. Compare Doc. 66-1 ¶ 6.3, with Doc. 543-1 at 2–5. The CFPB’s process

proceeds in three-day increments for the nine days following any non-discovery

filing, Doc. 543-1 ¶ 2(a)-(d), then requires each party (or non-party) seeking to

maintain confidentiality to file a brief ten days after that, id. ¶ 3, and then provides

another ten days for briefing in response, id. There is no reason to require the

parties to undertake such an extensive process at the same time they are

simultaneously preparing briefs in opposition and reply for the underlying motion.

      Defendants believe that the existing process is sufficient and that the CFPB’s

motion should be denied. In the alternative, Defendants have proposed minor,

clarifying, revisions to the current Protective Order. See Ex. 1. Defendants’

proposal explicitly adopts the process set forth in the Local Rules, which require

any sealing motion to be accompanied by “a statement of the legal and factual

justification for the sealing order that is being sought.” See LR 5.8; LCrR 49. The

revision clarifies that the default requirement is for the parties to file as much as

possible on the public docket in the first instance. Ex. 1 ¶ 11.1. And the burden

would then fall on the party seeking to maintain confidentiality to come forward

with reasons to overcome the presumption of public access. If the designating

party agrees to public disclosure, no briefs would need to be filed.




                                           5
      Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 7 of 9




                               CONCLUSION

     Defendants respectfully request that the CFPB’s motion be denied.


Dated: October 23, 2020             Respectfully submitted,

                                    /s/ Jonathan E. Paikin
                                    Jonathan E. Paikin (DC 466445) (pro hac vice)
                                    Daniel P. Kearney (DC 977148) (pro hac vice)
                                    Karin Dryhurst (DC 1034290) (pro hac vice)
                                    Wilmer Cutler Pickering
                                      Hale and Dorr LLP
                                    1875 Pennsylvania Avenue, NW
                                    Washington, DC 20006
                                    jonathan.paikin@wilmerhale.com
                                    daniel.kearney@wilmerhale.com
                                    karin.dryhurst@wilmerhale.com
                                    Tel: 202-663-6000
                                    Fax: 202-663-6363

                                    Daniel T. Brier (PA 52348)
                                    Myers Brier & Kelly, LLP
                                    425 Spruce Street, Suite 200
                                    Scranton, PA 18503
                                    dbrier@mbklaw.com
                                    Tel: 570-342-6100
                                    Fax: 570-342-6147

                                    Counsel for Navient Corporation, Navient
                                    Solutions, LLC, and Pioneer Credit
                                    Recovery, Inc.




                                      6
      Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 8 of 9




                       CERTIFICATE OF WORD COUNT

     I hereby certify in accordance with Local Rule 7.8(b)(2) that the foregoing

document is 1,167 words.

                                     /s/ Karin Dryhurst
                                     Karin Dryhurst (DC 1034290) (pro hac vice)
                                     Wilmer Cutler Pickering
                                       Hale and Dorr LLP
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     karin.dryhurst@wilmerhale.com
                                     Tel: 202-663-6000
                                     Fax: 202-663-6363

Dated: October 23, 2020
       Case 3:17-cv-00101-RDM Document 546 Filed 10/23/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 23, 2020, I filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
